Citation Nr: 0701629	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-25 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of an abdominal hysterectomy with bilateral 
salpingo-oopherectomy.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for left carpal tunnel 
syndrome.

6.  Entitlement to service connection for right carpal tunnel 
syndrome.

7.  Entitlement to service connection for a disability 
manifested by pain in the cervical and thoracic spine.

8.  Entitlement to a compensable evaluation for sinusitis.

9.  Entitlement to an evaluation in excess of 30 percent for 
major depression with panic disorder and agoraphobia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from April 1973 to February 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claims for service 
connection for the disabilities at issue and confirmed and 
continued the noncompensable evaluation then in effect for 
sinusitis.  The rating decision also confirmed and continued 
the 10 percent evaluation then in effect for major 
depression.  Based on the receipt of additional evidence, the 
RO, in an April 2005 rating decision, increased the 
evaluation assigned for major depression to 30 percent.

The record reflects that the RO has characterized the issue 
of whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability and the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for residuals of an abdominal 
hysterectomy with bilateral salpingo oopherectomy, as claims 
for service connection.  As such issues have been previously 
denied by the RO in May 1995, they should be characterized as 
new and material evidence claims.  The United States Court of 
Appeals for Veterans Claims (Court) has made it clear that 
even if an RO makes an initial determination to reopen a 
claim, the Board must still review the RO's preliminary 
decision in that regard. Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).  As such, the Board has recharacterized those issues 
as those which are found on the coversheet of the decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On her substantive appeal submitted in July 2004, the veteran 
indicated that she wanted to testify before a Veterans Law 
Judge of the Board at the Regional Office (RO).  Although 
such a hearing was scheduled to be held in April 2006, the 
veteran failed to report for the hearing.  However, a report 
of contact form, dated prior to the hearing date, reflects 
that the veteran requested that the hearing be rescheduled 
since she was recovering from surgery.  The record reflects 
that the veteran was scheduled for a Travel Board hearing at 
the Cleveland, Ohio RO on September 21, 2006, but that she 
again failed to report.  In a letter dated October 10, 2006, 
the veteran indicated that she missed her hearing because she 
had moved to another state.  The Board finds the veteran has 
provided good cause as to why she did not appear at the 
September 2006 hearing and therefore concludes that she 
should be scheduled for another personal hearing. 

The record reflects that in February 2004, the veteran 
submitted a Notice of Disagreement (NOD) with the May 2003 
rating decision that denied service connection for various 
disabilities and confirmed and continued previously assigned 
evaluations for various service-connected disabilities.  On 
her NOD she specifically wrote that "I disagree with the 
denial decisions from 2003 all issues."  The Board construes 
this statement to mean that veteran disagreed with all issues 
that were denied by the RO in the May 2003 rating decision.  
The record reflects that in June 2004 the RO issued a 
Statement of the Case (SOC) for some of the issues denied in 
the May 2003 rating decision, namely the issue of entitlement 
to an evaluation in excess of 10 percent for major depression 
and the issues of entitlement to service connection for right 
and left wrist carpal tunnel, back pain, thoracic and 
cervical spine, PTSD, abdominal hysterectomy, and chronic low 
back pain.  However, it does not appear that a SOC has been 
issued for the remainder of the denied issues, including 
entitlement to a compensable evaluation for sinusitis and 
whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
gastrointestinal disability.  Therefore, the Board finds that 
the issue of entitlement to a compensable evaluation for 
sinusitis and the issue of whether new and material evidence 
has been received to reopen a claim for entitlement to 
service connection for a gastrointestinal disability have 
been placed in appellate status by the filing of a NOD as to 
this issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held that in these circumstances where a Notice of 
Disagreement is filed, but a Statement of the Case has not 
been issued, the Board must remand the claim to the RO to 
direct that a Statement of the Case be issued.

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Further, in providing 
instruction as to what information would be considered "new 
and material", the Court indicated that "material" 
evidence would include (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  
"New" evidence would be considered new only if it had not 
been submitted previously to VA and was neither "cumulative 
nor redundant" of evidence already in the record.  

With respect to the claims of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for residuals of an abdominal 
hysterectomy with bilateral salpingo-oopherectomy and whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for a low back 
disability, a review of the claims file reveals that, in 
light of the Kent decision, the November 2002 AOJ VCAA 
notification letter sent to the veteran is insufficient.  
Although the letter informed the veteran that new and 
material evidence could be submitted to reopen the claims and 
indicated what type of evidence would qualify as "new" 
evidence, she was not specifically informed of what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the Board 
finds that the issues must be remanded for compliance with 
the VCAA and recent case law.

Accordingly, the case is REMANDED for the following 
action:

1.  Issue a corrective VCAA notice under 
38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
of the information or evidence needed to 
reopen the previously denied claims for 
service connection for a low back 
disability, gastrointestinal disability 
and residuals of an abdominal 
hysterectomy with bilateral salpingo-
oopherectomy, as outlined by the Court in 
Kent v. Nicholson, 20 Vet. App 1 (2006).  
Specifically, the veteran should be 
informed of what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection for a low back disability, 
gastrointestinal disability and residuals 
of an abdominal hysterectomy with 
bilateral salpingo-oopherectomy 
disability that were found insufficient 
in the previous final denial of record.

With respect to the issue of entitlement 
to service connection for PTSD, the 
veteran should be informed, specifically 
in a PTSD stressor development letter, of 
alternate sources of evidence for 
verification of personal assaults, as 
contained in 38 C.F.R. § 3.304(f)(3) 
(2006) and the VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III, Par. 5.14d.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159, see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); and any other 
applicable legal precedent.

2.  The AMC should issue also a Statement 
of the Case reflecting its adjudication 
of the issue of entitlement to a 
compensable evaluation for sinusitis and 
the issue of whether new and material 
evidence has been received to reopen a 
claim for service connection for a 
gastrointestinal disability.  The veteran 
should be advised of the need to timely 
file a substantive appeal if she desires 
appellate review.  The appellant should 
be afforded the appropriate period to 
respond.

3.  The AMC should also review all of the 
evidence of record, including all new 
evidence, and readjudicate the issue of 
entitlement to service connection for 
PTSD, based on an in-service personal 
assault as well as the issues of whether 
new and material evidence has been 
received to reopen a claim of entitlement 
to service connection for a low back 
disability and a claim of service 
connection for residuals of an abdominal 
hysterectomy with bilateral salpingo-
oopherectomy.  If any benefit sought on 
appeal is not granted, she and her 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  

4.  Contact the veteran and advise her 
that she may present testimony at a 
personal hearing at the local RO before a 
Veterans Law Judge of the Board of 
Veterans' Appeals via either a 
videoconference hearing or an in-person 
hearing before a traveling Veterans Law 
Judge sitting at the local RO.  The 
veteran should be requested to specify 
whether she desires a videoconference or 
Travel Board hearing.  Thereafter, as 
warranted, the RO should schedule the 
desired hearing before a Veterans Law 
Judge of the Board of Veterans' Appeals 
at the local RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


